ORDER

PER CURIAM.
Peter H. Handel (husband) appeals from a judgment entered by the Circuit Court of St. Louis County granting the Joint Motion of Defendant Christel Handel (wife) and Defendant Dora Knapp (Knapp) to Transfer to Family Court or in the Alternative to Dismiss Plaintiffs Petition or for More Definite Statement (Joint Motion to Dismiss), which the court treated as a motion for summary judgment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law. appears. Because an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule *9784.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.